ORDER
This matter having been opened to the Court by David E. Johnson, Jr., Director, Office of Attorney Ethics, and respondent, RICHARD P. MULE′, of TRENTON, who was admitted to the bar of this State in 1982, having agreed through counsel to being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending the final disposition of all ethics grievances against him, and good cause appearing;
It is ORDERED that RICHARD P. MULE′is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances now pending against him, and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent pursuant to Rule 1:21-6, including but not limited to Fleet Bank Account No. 005036 021200339 (Attorney Trust Account) and Yardville National *3Bank Account No. 746 366 4 009 (Attorney Business Account), shall be restrained from disbursement and shall be transferred to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that he comply with Rule 1:20-20 governing suspended attorneys.